DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a correction unit configured to perform correction processing on the image data based on color measurement data on the correction patch obtained by the color measurement unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for 35 U.S.C 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
 The correction information storage unit 310 stores a correction value, for each sheet type, determined by comparison between the reference value stored in the reference information storage unit 311 and a measurement value generated based on the color measurement data acquired by the color measurement sensor control unit 312described in the specification [see Applications Specification, paragraph 43, figure 3.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14 are rejected under 35 U.S.C. 102(a1) as being anticipated by Itagaki (US 2014/0255051 A1).
Regarding claim 1, Itagaki discloses an image forming apparatus (e.g., FIG. 1 is a section view illustrating a structure of an image forming apparatus, paragraph 14) including a plurality of sheet feeding cassettes configured to contain sheets (e.g., figure 13A, paragraph 97), the image forming apparatus comprising: 
a color measurement unit configured to measure a color of an image printed on a sheet (e.g., a measurement region for measuring a patch image on a sheet 110 with the color sensor 200 is equal to an area irradiated by the white LED 201 (spot diameter) and is equal to .phi.5 mm according to this embodiment, paragraph 46); 
a control unit configured to perform control, wherein, in a case where a predetermined condition is satisfied during execution of a print job to print image data, the control unit performs control to execute interruption processing of a correction job to print a correction patch (e.g., the printer controller 103 instructs the engine control unit 102 to output a test chart to be used for a maximum-density adjustment. In this case, CMYK patch images for maximum-density adjustment are formed on a sheet 110 with the charged potential, exposure intensity, and development bias that are preset or set in the last maximum-density adjustment. After that, the engine control unit 102 instructs the color sensor control unit 302 to measure the patch images, paragraphs 48, 49); and 
a correction unit configured to perform correction processing on the image data based on color measurement data on the correction patch obtained by the color measurement unit (e.g., the printer controller 103 calculates uneven densities in the main scanning direction on basis of the CMYK color density values acquired by measuring the test patterns (S1209). The details of the method for calculating an uneven density in a main scanning direction will be described below, paragraph 110), 
wherein, in a case where the correction patch is to be printed on a sheet, the control unit performs control to cause the sheet on which the correction patch is to be printed to be fed from, among the plurality of sheet feeding cassettes, a sheet feeding cassette that is the same as a sheet feeding cassette containing a sheet used for printing a page immediately before the interruption processing (e.g., A color sensor 200 configured to detect a patch image on a sheet 110 is disposed on the conveying path 135. The color sensor 200 includes four sensors 200a to 200d aligned in the direction orthogonal to the conveying direction of the sheet 110 and capable of detecting four patch image lines. If a measurement is instructed through an operating unit 180, the engine control unit 102 executes main-scanning shading correction, maximum density adjustment, tone adjustment, multinary color correction processes and/or the like. Notably, a density adjustment or tone adjustment process measures a color density of a monochromatic measurement image. A multinary color correction process measures color of a measurement image on which a plurality of colors are overlapped, paragraph 42).  
Regarding claim 14, claim 14 is a method claim for an image forming apparatus with limitations similar of limitations of claim 1. Therefore claim 14 is rejected as set forth above as claim 1.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Itagaki (US 2014/0255051 A1) as applied to claim 1 above, and further in view of Fujinaga (US 2015/0153985 A1).
Regarding claim 3, Itagaki does not specifically disclose further comprising a storing unit configured to store information on the sheet feeding cassette used for the printing of a page included in the print job, wherein the control unit performs control to determine the sheet feeding cassette to be used for the correction job based on the information on the sheet feeding cassette stored in the storing unit.
Fujinaga discloses further comprising a storing unit configured to store information on the sheet feeding cassette used for the printing of a page included in the print job, wherein the control unit performs control to determine the sheet feeding cassette to be used for the correction job based on the information on the sheet feeding cassette stored in the storing unit (e.g., Each of the upper sheet cassette 101a and the lower sheet cassette 101b is a unit for supplying a roll sheet. A user places a roll sheet (hereinafter referred to as a "sheet") in a magazine and then loads the magazine into the main body of the image forming apparatus. A sheet fed from the upper sheet cassette 101a is conveyed in the direction "a" in FIG. 1, and a sheet fed from the lower sheet cassette 101b is conveyed in the direction "b" in FIG. 1. The sheet fed from either of the sheet cassettes 101a and 101b travels in the direction "c" in FIG. 1, and reaches the conveyance unit 102. The conveyance unit 102 conveys the sheet in the direction "d" in FIG. 1 (horizontally) through the plurality of rotation rollers 104 during the printing process. When the sheet cassette from which a sheet is fed is changed from one of the sheet cassettes 101a and 101b to the other, the currently fed sheet is rewound in the corresponding one of the sheet cassettes 101a and 101b, and the new sheet is fed from the other sheet cassette, paragraph 32).  
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Itagaki to include comprising a storing unit configured to store information on the sheet feeding cassette used for the printing of a page included in the print job, wherein the control unit performs control to determine the sheet feeding cassette to be used for the correction job based on the information on the sheet feeding cassette stored in the storing unit as taught by Fujinaga. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Itagaki by the teaching of Fujinaga to effectively process image data and have better image quality.

Regarding claim 4, Itagaki does not specifically disclose wherein the control unit performs control to determine the sheet feeding cassette to be used for the correction job based on information on a sheet feeding cassette used for a page printed after a start of execution of the print job or execution of the interruption processing until execution of current interruption processing
Fujinaga discloses wherein the control unit performs control to determine the sheet feeding cassette to be used for the correction job based on information on a sheet feeding cassette used for a page printed after a start of execution of the print job or execution of the interruption processing until execution of current interruption processing (e.g., The image forming apparatus may further include a reading device for reading an image on a document to function as a copying machine, or may be a multifunction peripheral having other additional functions. In the following description, a roll sheet is used as a recording medium to be subjected to a printing process (or as a medium on which recording is made or as a recording sheet), by way of example. Any continuous sheet other than a roll-shaped medium may be used. In addition, a continuous sheet may be cut automatically by the image forming apparatus, or may be cut manually in accordance with instructions given by a user. The material of the recording medium is not limited to paper, and any material that can be subjected to a printing process may be used, paragraph 29).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Itagaki to include wherein the control unit performs control to determine the sheet feeding cassette to be used for the correction job based on information on a sheet feeding cassette used for a page printed after a start of execution of the print job or execution of the interruption processing until execution of current interruption processingas taught by Fujinaga. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Itagaki by the teaching of Fujinaga to effectively process image data and have better image quality.

Regarding claim 5, Itagaki does not specifically disclose further comprising a setting unit configured to set any of a first mode and second mode, wherein the first mode is a mode in which the sheet feeding cassette to be used for the correction job is determined based on information on the sheet feeding cassette used for the printing of the page immediately before the interruption processing, and wherein the second mode is a mode in which the sheet feeding cassette to be used for the correction job is determined based on information on the sheet feeding cassette used for a page printed after a start of execution of the print job or execution of the interruption processing until execution of current interruption processing.
Fujinaga discloses further comprising a setting unit configured to set any of a first mode and second mode, wherein the first mode is a mode in which the sheet feeding cassette to be used for the correction job is determined based on information on the sheet feeding cassette used for the printing of the page immediately before the interruption processing (e.g., The image forming apparatus may further include a reading device for reading an image on a document to function as a copying machine, or may be a multifunction peripheral having other additional functions. In the following description, a roll sheet is used as a recording medium to be subjected to a printing process (or as a medium on which recording is made or as a recording sheet), by way of example. Any continuous sheet other than a roll-shaped medium may be used. In addition, a continuous sheet may be cut automatically by the image forming apparatus, or may be cut manually in accordance with instructions given by a user. The material of the recording medium is not limited to paper, and any material that can be subjected to a printing process may be used, paragraph 29), and wherein the second mode is a mode in which the sheet feeding cassette to be used for the correction job is determined based on information on the sheet feeding cassette used for a page printed after a start of execution of the print job or execution of the interruption processing until execution of current interruption processing (e.g., A rearrangement process according to this embodiment will be described with reference to FIGS. 19A to 19D. FIGS. 19A to 19D are diagrams illustrating a downstream operation for a printed sheet. FIG. 19A depicts the cut-sheet discharge of a job printed on a continuous sheet. In the case of cut-sheet discharge, a printing unit 1901 performs printing on a continuous sheet to produce a printed continuous sheet 1902, and the printed continuous sheet 1902 is cut before being discharged. Thus, cut sheets 1903 and 1904 are output. In this manner, in a case where cut sheets are output (when the discharge method is cut-sheet discharge), a portion located more rightward in FIG. 19A, or a portion located closer to the leading end of the printed sheet, is processed earlier. That is, of the images 1903 and 1904, the image 1904 is printed earlier. Accordingly, in the case of cut-sheet discharge, a job is interrupted with a high-priority job so that the high-priority job can be printed as early as possible, thereby achieving output of jobs according to the priority, paragraph 59).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Itagaki to include further comprising a setting unit configured to set any of a first mode and second mode, wherein the first mode is a mode in which the sheet feeding cassette to be used for the correction job is determined based on information on the sheet feeding cassette used for the printing of the page immediately before the interruption processing, and wherein the second mode is a mode in which the sheet feeding cassette to be used for the correction job is determined based on information on the sheet feeding cassette used for a page printed after a start of execution of the print job or execution of the interruption processing until execution of current interruption processingas taught by Fujinaga. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Itagaki by the teaching of Fujinaga to effectively process image data and have better image quality.

 	Regarding claim 6, Itagaki does not specifically disclose wherein the predetermined condition indicates that a number of discharged pages reaches a set value.  
Fujinaga discloses wherein the predetermined condition indicates that a number of discharged pages reaches a set value (e.g., The sorting unit 114 contains a discharge tray unit 117 having a plurality of trays (in this embodiment, 18 trays), and a sheet winding unit 116. The sorting unit 114 is configured to identify the tray to which each cut sheet is to be discharged in accordance with the length of the unit of printing and the like. Each tray has a tray number. The sorting unit 114 discharges a cut sheet traveling in the sorting unit 114 in the direction "i" in FIG. 1 within the image forming apparatus to a tray having a tray number that is set for the image printed on the cut sheet, while checking, using a sensor disposed above each tray, whether the associated tray is empty or filled with sheets. Each cut sheet is discharged to a designated tray. In this case, a print job issuer (a host device) may designate a particular tray as the destination tray, or the image forming apparatus may designate any empty tray as the destination tray. Each tray is capable of receiving a predetermined number of sheets to be discharged, paragraph 37).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Itagaki to include wherein the predetermined condition indicates that a number of discharged pages reaches a set value as taught by Fujinaga. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Itagaki by the teaching of Fujinaga to effectively process image data and have better image quality.

Regarding claim 7, Itagaki does not specifically disclose wherein, after determining the sheet feeding cassette to be used for the correction job, the control unit performs control to print the correction patch on a sheet fed from the determined sheet feeding cassette.  
Fujinaga discloses wherein, after determining the sheet feeding cassette to be used for the correction job, the control unit performs control to print the correction patch on a sheet fed from the determined sheet feeding cassette (e.g., The sorting unit 114 discharges a cut sheet traveling in the sorting unit 114 in the direction "i" in FIG. 1 within the image forming apparatus to a tray having a tray number that is set for the image printed on the cut sheet, while checking, using a sensor disposed above each tray, whether the associated tray is empty or filled with sheets. Each cut sheet is discharged to a designated tray. In this case, a print job issuer (a host device) may designate a particular tray as the destination tray, or the image forming apparatus may designate any empty tray as the destination tray. Each tray is capable of receiving a predetermined number of sheets to be discharged. If a print job requires a number of sheets greater than the predetermined number of sheets, the sheets are discharged to a plurality of trays, paragraph 37).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Itagaki to include wherein, after determining the sheet feeding cassette to be used for the correction job, the control unit performs control to print the correction patch on a sheet fed from the determined sheet feeding cassetteas taught by Fujinaga. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Itagaki by the teaching of Fujinaga to effectively process image data and have better image quality.

Regarding claim 9, Fujinaga discloses wherein the control unit performs control to reflect a result of the correction processing on the print job, and wherein the correction processing on the print job is resumed after the control unit performs control to execute the interruption processing of the correction job to print the correction patch (e.g.,  In the case of cut-sheet discharge, a printing unit 1901 performs printing on a continuous sheet to produce a printed continuous sheet 1902, and the printed continuous sheet 1902 is cut before being discharged. Thus, cut sheets 1903 and 1904 are output. In this manner, in a case where cut sheets are output (when the discharge method is cut-sheet discharge), a portion located more rightward in FIG. 19A, or a portion located closer to the leading end of the printed sheet, is processed earlier. That is, of the images 1903 and 1904, the image 1904 is printed earlier. Accordingly, in the case of cut-sheet discharge, a job is interrupted with a high-priority job so that the high-priority job can be printed as early as possible, thereby achieving output of jobs according to the priority, paragraph 59).  

Regarding claim 10, Fujinaga discloses further comprising a holding unit configured to hold a reference value for each sheet information, wherein the control unit performs control to generate a correction value used for the correction processing based on the color measurement data on the correction patch and the reference value for the sheet information on a sheet on which the correction patch is printed (e.g., The engine control unit 209 performs control to print an image based on print data on a sheet in accordance with a control command received from the CPU 202 or the like. In the printing process, the engine control unit 209 controls the head control unit 211, the motor control unit 210, the scanner control unit 208, and the sorter control unit 212 to execute a series of printing process steps. That is, the engine control unit 209 performs control to apply ink to a sheet using the print heads 106, convey the sheet, determine whether an image has been successfully printed on the sheet by using an image sensor, and sort the sheet using a tray in the sorting unit 114, paragraph 48).  

Regarding claim 11, Fujinaga discloses wherein the holding unit holds a correspondence relationship between a sheet feeding cassette andcassette from which a sheet is fed is changed from one of the sheet cassettes 101a and 101b to the other, the currently fed sheet is rewound in the corresponding one of the sheet cassettes 101a and 101b, and the new sheet is fed from the other sheet cassette, paragraph 32).  

Regarding claim 12, Fujinaga discloses further comprising a holding unit configured to hold a correction value for each sheet information, wherein the control unit performs control to perform the correction processing by using the correction value for the sheet information on the sheet on which the correction patch is printed (e.g., The engine control unit 209 performs control to print an image based on print data on a sheet in accordance with a control command received from the CPU 202 or the like. In the printing process, the engine control unit 209 controls the head control unit 211, the motor control unit 210, the scanner control unit 208, and the sorter control unit 212 to execute a series of printing process steps. That is, the engine control unit 209 performs control to apply ink to a sheet using the print heads 106, convey the sheet, determine whether an image has been successfully printed on the sheet by using an image sensor, and sort the sheet using a tray in the sorting unit 114, paragraph 48).  

Regarding claim 13, Fujinaga discloses wherein the holding unit holds a correspondence relationship between a sheet feeding cassette and sheet information, and wherein, based on the correspondence relationship, the control unit performs control to specify the reference value used for generation of the correction value from information on the sheet feeding cassette to be used for the correction job (e.g., Each of the upper sheet cassette 101a and the lower sheet cassette 101b is a unit for supplying a roll sheet. A user places a roll sheet (hereinafter referred to as a "sheet") in a magazine and then loads the magazine into the main body of the image forming apparatus. A sheet fed from the upper sheet cassette 101a is conveyed in the direction "a" in FIG. 1, and a sheet fed from the lower sheet cassette 101b is conveyed in the direction "b" in FIG. 1. The sheet fed from either of the sheet cassettes 101a and 101b travels in the direction "c" in FIG. 1, and reaches the conveyance unit 102. The conveyance unit 102 conveys the sheet in the direction "d" in FIG. 1 (horizontally) through the plurality of rotation rollers 104 during the printing process. When the sheet cassette from which a sheet is fed is changed from one of the sheet cassettes 101a and 101b to the other, the currently fed sheet is rewound in the corresponding one of the sheet cassettes 101a and 101b, and the new sheet is fed from the other sheet cassette, paragraph 32).
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/Primary Examiner, Art Unit 2672